DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. Applicant argues (p. 11) that Baker does not teach the claimed invention because Baker uses a different number of plural successive taps to toggle the device from on to off, than the from off to on. Applicant argues that Applicant’s invention, in contrast, uses the same plural number of successive taps for both. As a note, Examiner has considered the claim amendments for new matter and finds support in at least para. [0097] of Applicant’s specification, which supports a same plural number of taps to toggle the IPG from on to off, or from off to on (Applicant supports a specific number of two taps as an example). Applicant describes that a single tap might occur by accident, whereas a plural number in under a second suggests tapping on purpose. Note that Baker enters a counting state, to detect the tap sequence indicating the desired machine state (col. 6, lines 4-34), so Baker avoids detecting an accidental tap as an instructive tap. Baker also expressly says that one count is treated as an accident, so a plural number of taps is needed to alter the machine state (col. 6, lines 44-46).
Regarding Applicant’s argument that Baker does not teach a same plural number of taps for toggling an operation status of the device, Examiner agrees that Baker lacks describing in Baker’s examples that there is a same number of taps (such as two taps) to toggle the machine state between ON and OFF. However, Baker shows a particular pattern or sequence of taps toggles the device to an ON/OFF state (col. 3, lines 42-43 – activate/on; col. 3, lines 44-48 – deactivate/off). Baker discloses the claimed invention except for specifying that programming may include the number of taps to deactivate the device is the same as the number of taps to activate the device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have purposely selected a same number of taps to toggle the machine state to ON as to toggle the machine state to OFF, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant also argues (p. 13) that there was no teaching for claim 7, Examiner disagrees, since while claim 7 depends on claim 4, “the at least one sensor” of claim 7 is not limited to “the at least one sensor configured for sensing physiological artifacts that are caused by respiration”, since claim 4 recites at least one sensor but not that this is the one and only sensor of the invention that must both sense the physiological artifacts (claim 4) and detect taps (claim 1). Under the broadest reasonable interpretation, claim 4 recites at least one sensor (may be two – the motion detector of claim 1, and the physiological sensor), and claim 7 may then refer to the other “the at least one sensor” that is not the same physiological sensor (referring to the motion detector of claim 1), or any of the sensors listed in claim 8 (which also depends on “the at least one sensor” of claim 4).  However, despite the breadth of claim 7, Examiner did consider claim 7 as if this referred to the same physiological sensor that senses physiological artifacts that are caused by respiration. Note that claim 4 does not specify what kind of physiological artifacts that are caused by respiration, so this limitation is also broad, since there does not appear to be a limit of what may be associated with the simple act of breathing. Examiner relies on the teaching of Bolea to teach modifying Baker’s physiological sensors to include at least a pressure sensor on or within the case that is configured to sense motion triggered by respiration and also detect the taps, to affect the machine state and stimulation delivery to the patient. Examiner maintains this rejection.
Applicant also argues (p. 13-15) that while Bolea teaches oral appliances, Bolea lacks using them in the same manner as claimed by Applicant and there is no motivation to modify Baker in view of Bolea to arrive at Applicant’s claimed invention. Examiner disagrees. Baker shows a neurostimulation system comprising various physiological sensors used to coordinate neurostimulation delivery, as does Bolea. Bolea is relied upon to teach that it is known for such a neurostimulation system to comprise an oral appliance, also used for physiological sensing and coordination of neurostimulation delivery. Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined features of the neurostimulation systems and render obvious the claimed invention.
Applicant argues (p. 16-17) that the combination lacks teaching the claimed score computation, and that the modification in view of Ni would result in a different score computation than what is claimed. Examiner disagrees. The claim language of claims 18 and 22 do not define what computation is being used or what a therapy score is, to distinguish the claim language over the teaching in view of Ni. As Applicant acknowledges on p. 16-17, Ni teaches score computation, and Ni teaches computing a score to assess a patient’s therapy response or if a therapy is appropriate for a patient. Examiner maintains that Ni teaches this is computing a therapy score. Examiner maintains that the combination of Baker and Bolea renders obvious sensing the claimed physiological movements, and Ni is relied upon to teach a computational analysis of that physiological data to compute a therapy score based on that physiological data. Examiner maintains that the combination of Baker, Bolea, and Ni renders obvious computing a therapy score based on the measured tongue movements to determine a patient state and if the therapy is appropriate.
Applicant’s amendment to the specification, filed 10/04/2022, has been accepted. The previous objection to the specification is withdrawn. 
Applicant’s amendment to claim 1, filed 10/04/2022, to overcome the previous claim objection has been accepted. The previous objection to claim 1 is withdrawn.
Applicant’s amendment to claim 8, filed 10/04/2022, to correct dependency and overcome the antecedent basis rejection has been accepted. The previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-19, and 21 of copending Application No. 16/992,439, also under current examination by Examiner. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-2 and 10-12 are obvious in view of copending claims 1 and 7, directed to a neurostimulator and electrode lead which use feedback to toggle on/off electrical pulse train delivery to a patient. Instant claims 3, 7-8, and 16-21 are obvious in view of copending claims 2, 9-12, 14, 17, 19, and 21, which render obvious the features of various physiological sensors used to determine respiratory characteristics as feedback for control of the stimulation delivery. Instant claim 4 is obvious in view of copending claim 2, which recites sensing respiration and synchronization with pulse delivery. Instant claim 5 is obvious in view of copending claim 3, which recites determining projected inspiration and having a corresponding pulse reaction. Instant claim 6 is obvious in view of copending claim 4, directed to means for storing sensed data. Instant claim 9 is obvious in view of copending claim 5, reciting identical features of the electrical pulse train. Instant claims 13-15 are obvious in view of copending claims 6-8, directed to wireless, transcutaneous communication with the neurostimulator to control stimulation delivery, on/off, and/or charging a rechargeable battery (see copending para. [00101], which describes the copending recited transcutaneous communication as a wireless communication). Instant claim 21 is obvious in view of copending claims 15-19 and 21, which render obvious the feature of computing a score based on sensor data, including tongue movement from EMG sensor data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “motion detector” (claims 1 and 7); “inertial sensor” (claims 3 and 17); “clinician programmer” (claims 13, 18 and 22); and “patient programmer” (claim 14).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Motion detector: pressure or inertial sensor (claim 3, para. 0051, 0056) 
Inertial sensor: accelerometer or gyroscope (para. 0091, 0096)
Clinician programmer: a computer (Fig. 2 clinician programmer “56”, and paras. 0020-0021, 0035 suggest a programmer configured to perform the claimed actions, like a programmable computer)
Patient programmer (Fig. 2 patient programmer “58”, and paras. 0019, 0033, 0054 which, similar to the clinician programmer above, suggests a programmable computer)

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al (US 5,304,206, hereinafter “Baker”, previously cited).
Regarding claim 1, Baker shows an implantable neurostimulator 10 comprising: a case 21 (Fig. 1; col. 1, lines 46-51); stimulation circuitry contained within the case, the stimulation circuitry configured for generating an electrical pulse train (col. 7, lines 47-53); control circuitry 15 contained within the case (Fig. 1), the control circuitry configured for causing the stimulation circuitry to deliver the electrical pulse train to at least one electrode contact (Fig. 2 shows electrodes at the distal end of the lead 22 of Fig. 1; col. 2, lines 37-49); and a motion detector affixed directly to or positioned within the case, the motion detector configured for sensing a tap on or in proximity to the neurostimulator (col. 3, lines 30-34 – the appropriate motion sensor to activate/deactivate the neurostimulator; col. 4, lines 18-38 describes different types of motion detectors), wherein the control circuitry is configured for toggling the neurostimulator between an ON state and an OFF state in response to a plurality of successive taps, such that in the OFF state, no stimulation energy is delivered to the at least one electrode contact (col. 3, lines 25-30 – tapping on/off to activate/deactivate the neurostimulator).
As discussed above, Baker shows sensing and responding to a plurality of successive taps. Regarding this feature, Baker shows entering a counting state, to detect the tap sequence indicating the desired machine state (col. 6, lines 4-34), so Baker avoids detecting an accidental tap as an instructive tap. Baker also expressly says that one count is treated as an accident, so a plural number of taps is needed to alter the machine state (col. 6, lines 44-46). In Baker’s examples of using the number of taps to alter the machine state, Baker lacks describing that there is a same number of taps (such as two taps) to toggle the machine state between ON and OFF. However, Baker shows a particular pattern or sequence of taps toggles the device to an ON/OFF state (col. 3, lines 42-43 – activate/on; col. 3, lines 44-48 – deactivate/off). Baker discloses the claimed invention except for specifying that programming may include the number of taps to deactivate the device is the same as the number of taps to activate the device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have purposely selected a same number of taps to toggle the machine state to ON as to toggle the machine state to OFF, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 2 and 12, Baker shows a receptacle configured for receiving at least one proximal contact of an electrode lead that carries the at least one electrode contact (Fig. 1 shows electrical connector 20 which connects proximal end of the lead assembly 22 to the housing, wherein lead assembly 22 carries the at least one electrode contact at its distal end; col. 2, lines 40-43).
Regarding claims 3 and 8, Baker shows wherein the motion detector comprises one of a pressure sensor and an inertial sensor (col. 3, lines 30-34 – the appropriate motion sensor to activate/deactivate the neurostimulator; col. 4, lines 18-38 describes different types of motion detectors, which includes pressure sensors such as a “vibration sensor” or “contact-type sensor” and inertial sensors such as “accelerometer”; Figs. 11a-11b show accelerometers).
	Regarding claim 10, see the rejection of claim 1 above. Baker shows wherein the control circuitry is configured for toggling the neurostimulator between an ON state and an OFF state in response to a plurality of successive taps less than one second apart (said taps being a same plural number, as modified in the rejection of claim 1 above; col. 6, line 15-col. 7, line 19 describes using a plurality of successive taps as a code for programming or commanding the neurostimulator; col. 6, lines 30-32 recite setting a value of time for counting the successive taps, such as 1.5 seconds). Since Baker shows setting a value of time, such as 1.5 seconds, for counting a plurality of successive taps for programming/commanding a neurostimulator state, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set the value at 1 second or less than 1 second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  And it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Baker shows a reed switch configured for sensing a magnetic field from an external magnet corresponding to a command from the patient to toggle the stimulation circuitry between the ON state and the OFF state (col. 2, lines 7-9 and 60-62; col. 6, lines 55-57).
Regarding claim 13, Baker shows a clinician programmer configured for selecting the at least one electrode contact from the electrode contacts (col. 2, lines 37-48 – programming output to the electrode(s) of the system in accordance with the programming); wirelessly communicating with the neurostimulator (Figs. 1-2 show wireless communication between the antenna 22 of the device and programming wand 33; col. 1, lines 51-61; col. 2, lines 10-20); and programming the control circuitry to deliver the electrical pulse train to the selected at least one electrode contact (col. 2, lines 37-48 - programming output to the electrode(s) of the system in accordance with the programming).
Regarding claim 14, Baker shows a patient programmer configured for wirelessly communicating with the neurostimulator (Fig. 1 shows reed switch 14, which allows wireless communication by means of magnetic actuation (col. 2, lines 7-9; and toggling the neurostimulator between the ON state and the OFF state (col. 2, lines 7-9 and 60-62; col. 6, lines 55-57).

Claims 4-7, 9, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Bolea et al (US 7,809,442 B2, hereinafter “Bolea”, previously cited).
Regarding claims 4 and 7, Baker shows the invention of claim 1 above, comprising at least one sensor affixed directly to, or positioned within, the case, the at least one sensor configured for sensing physiological artifacts (col. 3, line 59-col. 4, line 13 recite implantable sensors that detect patient movement; col. 4, lines 30-38 recite sensors on or within the case that detect patient movement). Baker lacks explicitly showing that the at least one sensor senses physiological artifacts that are caused by respiration. Bolea similarly teaches a neurostimulator 50 comprising a case 54 (Figs. 1-4; col. 3, lines 20-23), with stimulation circuitry contained within the case, the stimulation circuitry configured for generating an electrical pulse train (Figs. 1-4, stimulation lead 60 carrying at least one electrode contact 64; col. 3, lines 23-25; col. 3, line 42-col. 4, line 35; col. 20, lines 32-50). Bolea teaches that the sensing circuitry comprises at least one sensor affixed directly to or within the case, the at least one sensor configured for sensing physiological artifacts that are caused by respiration (Figs. 1-4, respiration sensing lead 70 comprising respiration sensors 74 for sensing physiological artifacts that are caused by respiration – col. 3, lines 25-30; col. 4, lines 43-45), wherein the control circuitry contained within the case is configured for causing the stimulation circuitry to deliver the electrical pulse train to at least one electrode contact in synchronization with a respiratory cycle based on the sensed physiological artifacts (col. 3, line 42-col. 4, line 35; col. 20, lines 32-50 - closed feedback loop of stimulation to synchronize with a respiratory cycle based on the measured physiological parameter).
Bolea similarly teaches wherein the at least one sensor comprises at least one of a motion detector, such as a pressure sensor (col. 29, lines 52-54; col. 35, line 57-col. 36, line 4). Since Baker and Bolea each teach neurostimulators comprising motion detectors for sensing physiological artifacts of a patient that is communicated to control circuitry for delivering neurostimulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker in view of Bolea to modify Baker’s motion detector to incorporate properties of the taught pressure sensor on or as contained by the case as a further motion detector to synchronize the control circuitry to deliver the electrical pulse train in synchronization based on physiological sensing, such as sensing physiological artifacts that are caused by respiration as taught by Bolea, and to synchronize stimulation delivery with a respiratory cycle based on the sensed physiological artifacts caused by the respiration. The motivation for modification would have been to improve Baker’s neurostimulator that is responsive to physiological sensing to treat various patient conditions, so that the neurostimulator system beneficially uses same or similar motion detectors to sense for other physiological features and communicate with the control system to synchronize the neurostimulation with the associated conditions. Since Baker shows that the system is concerned with sensing sensitivity and response accuracy (col. 5, lines 55-67; col. 9, lines 59-68), it would have been beneficial to account for physiological artifacts associated with bodily movements and functions such as respiration, to help tune device response and operations.
Regarding claim 5, Bolea teaches wherein the control circuitry is configured for determining the next projected onset of an inspiratory phase of the respiratory cycle (end of expiration) based on the sensed physiological artifacts, and causing the stimulation circuitry to deliver the electrical pulse train to the at least one electrode contact immediately before, at, or right after the next projected onset of the inspiratory phase of the respiratory cycle (col. 3, lines 45-64; col. 28, line 60-col. 29, line 6; col. 20, lines 23-40; col. 30, lines 33-52). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this feature taught by Bolea in the modification of Baker in view of Bolea above, when sensing and synchronizing stimulation with respiration.
Regarding claim 6, Baker shows wherein the neurostimulator comprises a memory configured for storing data representative of the physiological artifacts sensed by the at least one sensor of the sensing circuitry (col. 5, line 67-col. 6, line 2; Fig. 3, RAM 68), as does Bolea (col. 5, lines 9-17; col. 26, line 36-col. 28, line 20, storing and identification of data and processing algorithms for the data). After the modification of Baker in view of Bolea above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the circuitry, including the memory, to store data representative of the physiological artifacts sensed by the combination.
Regarding claim 9, Baker shows that the neurostimulation is responsive to the sensing and control circuits, which after the modification in view of Bolea includes synchronizing stimulation to respiration cycles. Bolea teaches wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude (col. 28, line 40-col. 29, line 6; col. 39, lines 35-58) and a subsequent higher stimulating current or voltage amplitude (col. 28, lines 40-59, for controlling the stimulus based on obtained feedback, so that the stimulation may be adjusted for therapeutic efficacy). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination to include Bolea’s stimulation technique for the purpose of being able to adjust the stimulation based on sensed feedback, for the benefit of improving therapeutic efficacy when treating the patient’s condition.
Regarding claim 15, Baker lacks explicitly describing using an external charger configured for wirelessly charging a rechargeable battery of the neurostimulator. Bolea teaches that it is known in neurostimulation devices to comprise a rechargeable battery (col. 5, line 22; col. 35, lines 53-54) or means of externally powering the neurostimulator (col. 34, lines 61-63), and comprise an external charger configured for wirelessly charging the neurostimulator (col. 5, lines 31-44; col. 34, lines 61-63). Since the external means of wirelessly charging a neurostimulator is known in the art, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker’s means of powering the neurostimulation with Bolea’s external charger configured for wirelessly charging the neurostimulator to achieve the same purpose of powering the electronics of the neurostimulator.
Regarding claims 16-17 and 19-21, Baker shows wherein the neurostimulation system comprises motion sensors, including an inertial sensor (col. 3, lines 30-34 – the appropriate motion sensor to activate/deactivate the neurostimulator; col. 4, lines 18-38 describes different types of motion detectors, which includes inertial sensors such as “accelerometer”; Figs. 11a-11b show accelerometers) for communicating with the control system to coordinate stimulation delivery, as discussed above. Baker also shows implanting a nerve electrode array in the neck (Fig. 2; col. 2, lines 49-51) for nerve stimulation delivery. Baker lacks showing that the neurostimulation system comprises an oral appliance having a sensor configured for measuring a movement of the tongue in response to the pulse train delivered to the electrode contact, or that stimulation is delivered to a hypoglossal nerve (HGN). Bolea teaches a similar neurostimulation system responsive to sensed physiological data, comprising incorporating additional means of sensing physiological artifacts caused by respiration and coordinating stimulation, including an oral appliance (Fig. 53, oral appliance “530”; Fig. 54, oral appliance “540”; Fig. 55, oral appliance “550”; Fig. 56, oral appliance “560”; col. 38, line 52-col. 39, line 45 describing the various oral appliances which may be used to measure tongue movement in response to the electrical pulse train delivery), wherein the electrical pulse train is delivered to at least one electrode contact to a hypoglossal nerve (col. 43, lines 13-25 describe coordinating sensing and stimulation; col. 45, claims 38-39 show innervation of the tongue muscles by stimulation of the HGN; col. 46, claims 42 and 48-49 show that the nerve cuff electrode surrounds the HGN with stimulus delivery to the HGN), and wherein the sensor is at least one of an EMG (col. 39, lines 41-44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker’s system in view of Bolea’s teaching to include modified Baker’s system to include other nerve stimulation therapies for treating patient conditions and responsive to sensor data, such as Bolea’s HGN stimulation, and further sensing by the inertial sensors for the purpose of improving triggering and coordination of electrical stimulation based on sensed physiological data. Since Baker shows that the system is concerned with sensing sensitivity and response accuracy (col. 5, lines 55-67; col. 9, lines 59-68), it would have been beneficial to account for physiological artifacts associated with bodily movements and functions such as tongue movement, to help tune device response and operations. Since Bolea’s oral appliance also measures movement, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Baker’s accelerometer with the oral appliance when measuring for tongue movement in response to the delivered electrical pulse train from the at least one electrode contact of the combination. The motivation for these modifications would have been to improve Baker’s neurostimulator that is responsive to physiological sensing to treat various patient conditions, so that the combination beneficially senses for other motions by the accelerometer, to determine other patient movement such as tongue movement by means of the accelerometer and the oral appliance, when communicating with the control system to coordinate neurostimulation based on motion sensor data and patient conditions. 

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baker and Bolea, as applied to claims 16 and 21 above, in further view of Ni (US 8,983,572 B2, hereinafter “Ni”, previously cited).
Regarding claims 18 and 22, Baker shows a clinician programmer in the form of a computer 35 for computing and adjusting stimulation parameters, and communication with the neurostimulation device (Fig. 2; col. 1, lines 55-61). Baker also shows that the logic and control circuitry process for accurate sensing and stimulation communications (col. 5, lines 55-67; col. 9, lines 59-68). Baker lacks showing wherein the computing and processing includes a score of the at least one electrode based on the measured physiological parameter. Ni teaches that it is known in the art to compute a score based on sensed physiological data (Figs. 2-3; col. 5, lines 8-26; col. 9, lines 8-26) as a useful tool in order to determine the state of the patient and if stimulation is appropriate for the computed score (col. 9, lines 25-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have computed for a score of the at least one electrode based on the measured physiological parameter as taught by Ni for the purpose of quantifying the effect of the measured physiological data on respiration and stimulation effects of the patient, of the combination discussed above, comprising measuring for feedback response to stimulation, to determine if stimulation is appropriate based on the computed score. The motivation for modification would have been to compute a therapy score based on the measured movement of the tongue by the sensor in response to the therapy delivery above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792